 Case 18-04015      Doc 167      Filed 02/24/21 Entered 02/24/21 15:03:52
                                 Document      Page 1 of 16                  EODDesc Main

                                                                             02/24/2021

                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

IN RE:                                    §
                                          §
BRADLEY STEVEN EPPERSON                   §              Case No. 17-42001
xxx-xx-3599                               §
                                          §
                     Debtor               §              Chapter 7
                                          §

BRADLEY STEVEN EPPERSON                   §
                                          §
                     Plaintiff            §
                                          §
v.                                        §              Adversary No. 18-4015
                                          §
EDUCATIONAL CREDIT                        §
MANAGEMENT CORPORATION                    §
                                          §
                     Defendant            §
                                          §
                                          §

               FINDINGS OF FACT AND CONCLUSIONS OF LAW

       Upon trial of the complaint filed by the Plaintiff, Bradley S. Epperson (“Plaintiff”),

in the above-referenced adversary proceeding, seeking a determination that the student

loan indebtedness currently due and owed to the Defendant, Education Credit

Management Corporation (“ECMC”), should be discharged because it imposes an undue

hardship upon the Plaintiff and his dependents, the Court issues the following findings of

fact and conclusions of law pursuant to Fed. R. Civ. P. 52, as incorporated into adversary

proceedings in bankruptcy cases by Fed. R. Bankr. P. 7052.
 Case 18-04015         Doc 167      Filed 02/24/21 Entered 02/24/21 15:03:52                 Desc Main
                                    Document      Page 2 of 16



                                         FINDINGS OF FACT1

1.      The Plaintiff, Bradley S. Epperson, is a 54-year-old married man who resides with
        his wife of twenty years in a five-person household in Allen, Texas.

2.      Between the fall of 1987 and the summer of 1996, the Plaintiff utilized various
        educational loans to finance certain tuition expenses, including payments made to
        the DeVry Institute of Technology in Phoenix, Arizona, where he graduated with a
        Bachelor of Science degree in Electronics Engineering Technology.

3.      Prior to that time, the Plaintiff was awarded an Associate of Arts Degree in
        Computer Technology from the ABC Technical and Trade School in 1988.

4.      The student loans procured by the Plaintiff qualified him to obtain various
        engineering positions over the course of a work career exceeding twenty years.2

5.      Over the life of the loans, the Plaintiff has paid approximately $48,901 in service
        of his student loan obligations.

6.      On May 9, 1997, the Plaintiff consolidated his educational loans in the cumulative
        amount of $47,059.54.3

7.      Among other things, the consolidation paid the outstanding balances on the
        Plaintiff’s various educational loans that had been tendered through both
        subsidized and unsubsidized disbursements through the United States Department
        of Education, as well as other non-governmental lenders, and consolidated them
        into a single loan with a fixed interest rate.

8.      The Defendant, ECMC, is the present owner and holder of the consolidated note
        which it acquired by means of assignment on April 13, 2018 after the initiation of
        this adversary proceeding by the Plaintiff.4

        1
          These findings of fact and conclusions of law are not designated for publication and shall not
considered as precedent, except under the respective doctrines of claim preclusion, issue preclusion, the
law of the case or as to other applicable evidentiary doctrines.
        2
            Ex. P.
        3
            Ex. A.
        4
           On May 7, 2018, this Court entered an order which authorized ECMC to intervene as a party-
in-interest and thereby dismissing all other parties from the suit. ECMC is a non-profit corporation
organized under the laws of Minnesota that was created under the direction of the U.S. Department of

                                                    -2-
 Case 18-04015            Doc 167    Filed 02/24/21 Entered 02/24/21 15:03:52                Desc Main
                                     Document      Page 3 of 16




9.      The Plaintiff acknowledges that the indebtedness currently owed to ECMC is an
        educational loan “made, insured or guaranteed by a governmental unit, or made
        under any program funded in whole or in part by a governmental unit . . . ” which
        meets the statutory definition of 11 U.S.C. § 523(a)(8)(A).

10.     On September 11, 2017, the Plaintiff, acting in a pro se capacity, filed a petition
        for relief under Chapter 7 of the Bankruptcy Code in this Court, the Hon. Brenda
        T. Rhoades, presiding.5

11.     The Plaintiff’s spouse, Viktoriya Epperson (“Ms. Epperson”), did not join in the
        bankruptcy petition.

12.     The bankruptcy schedules filed under oath by the Plaintiff reveal that he owns a
        residential homestead in Allen, Texas which he valued in 2017 at $310,000,
        subject to an approximate mortgage debt of $192,000, thereby enjoying an equity
        cushion in that exempt real property asset of approximately $118,000.6

13.     In addition to his mortgage indebtedness of $192,000, the Plaintiff’s initial
        bankruptcy schedules filed on the Petition Date revealed no priority debt and
        unsecured indebtedness totaling $29,146.70, excluding the student loan
        indebtedness currently under review, which was comprised primarily of accrued
        credit card indebtedness.7

14.     An additional $2,208.22 of unsecured indebtedness was added through an
        amended Schedule E/F filed on February 16, 2018.8




Education to provide specialized services to the department as its statutory representative responsible for
defending student loan dischargeability claims in the context of consumer bankruptcies. See generally,
Note, Forgive and Forget: Bankruptcy Reform in the Context of For-Profit Colleges, 128 HARV. L. REV.
2018, 2036 (2015).
        5
            Ex. F at 1.
        6
         Ex. F at 23. But see Ex. Q showing that the 2020 assessed value of the Plaintiff’s home by the
Collin County Appraisal District was $325,371.
        7
            Ex. F at 11-34.
        8
            Amended Schedule E/F [dkt #11] in bankruptcy case number 17-42001.

                                                    -3-
 Case 18-04015             Doc 167   Filed 02/24/21 Entered 02/24/21 15:03:52          Desc Main
                                     Document      Page 4 of 16




15.    The Plaintiff also disclosed typical personal property assets for which exemptions
       were claimed and allowed.

16.    A Notice of No Distribution was filed by the Chapter 7 Trustee on November 3,
       2017.9

17.    On August 18, 2018, an order of discharge was entered in Plaintiff’s favor in the
       underlying Chapter 7 bankruptcy case.10

18.    Despite having received a discharge of a considerable amount of unsecured debt,
       the Plaintiff nevertheless contends that his ongoing obligation to address his
       student loan indebtedness in the post-discharge period imposes an undue hardship
       upon himself and his dependents.

19.    Thus, on February 23, 2018, the Plaintiff initiated the present action seeking a
       discharge of his student loan indebtedness to ECMC as an “undue hardship” within
       the meaning of § 523(a)(8) of the Bankruptcy Code.

20.    The Plaintiff was the only witness in support of his case-in-chief.

21.    With regard to his student loan indebtedness, the principal balance of the
       Plaintiff’s loans as of April 20, 2018 was $39,246.14, at an interest rate of 9%.11

22.    The Plaintiff first contends that he and his family are currently unable to maintain
       a minimal standard of living because of his ongoing obligation to satisfy his
       student loan obligations which remain due and owing to the Defendant.

23.    The Plaintiff is currently employed on a full-time basis as a Quality Assurance
       Engineer for Abbott Laboratories for which he evaluates the efficacy and safety of
       various healthcare-related products to determine their fitness for distribution and
       sale to certain labs and medical hospitals.




       9
         The Trustee’s Notice is not assigned a docket number in the CM/ECF system. It appears
between dkt ## 8-9 in bankruptcy case 17-42001.
       10
            Order of Discharge [dkt #24] in bankruptcy case number 17-42001.
       11
            Ex. L at 24.

                                                  -4-
 Case 18-04015              Doc 167   Filed 02/24/21 Entered 02/24/21 15:03:52                 Desc Main
                                      Document      Page 5 of 16




24.     As of November 2020, the Plaintiff has been employed by Abbott for four (4)
        years.

25.     The Plaintiff currently enjoys a gross monthly income of $7,176 arising from his
        employment at Abbott, for an annual gross salary of $86,112.12

26.     Over his four-year tenure at Abbott, the Plaintiff has received multiple
        performance-based pay increases, although such increases are provided solely at
        his employer’s discretion.

27.     The Plaintiff deducts on a pretax basis the following monthly amounts:13
              (a)     health insurance premiums:          $ 516
              (b)     flex payments:                      $ 121
              (c)     401(k) contribution:                $ 215

28.     At the present time, Ms. Epperson holds part-time employment with Aurora Home
        Health as a registered nurse involved in home health care in Plano, Texas.14

29.     Ms. Epperson was forced to relinquish her role as a full-time nurse in 2017 due to
        a chronic illness.

30.     Based upon her earnings of $10,330 in the first half of 2020,15 Ms. Epperson
        presently has a current gross monthly salary of approximately $1,721.00 per
        month.16


        12
             The Plaintiff is paid $3,312 in gross salary on a bi-weekly basis. Ex. 13 at 1.
        13
             Ex. 13 at 1.
        14
           It is now well-settled that § 523(a)(8) of the Code requires bankruptcy courts to consider the
income of a non-debtor spouse when deciding whether excepting a debtor’s student loans from discharge
will impose an “undue hardship” on the debtor. Lozada v. Educ. Credit Mgmt. Corp. (In re Lozada), 594
B.R. 212, 224 (Bankr. S.D.N.Y. 2018); Augustin v. U.S. Dep’t. of Educ. (In re Augustin), 588 B.R. 141,
150 (Bankr. D. Md. 2018); Wynn v. Educ. Credit Mgmt. Corp. (In re Wynn), 378 B.R. 140, 148 (Bankr.
S.D. Miss. 2007); Barron v. Tex. Guar. Student Loan Corp. (In re Barron), 264 B.R. 833, 838 (Bankr.
E.D. Tex. 2001) and cases cited therein.
        15
             Ex. 13 at 3.
        16
            This is a reduction of $2,362 from the salary figure provided for Ms. Epperson in the
Plaintiff’s Schedule I filed in his bankruptcy case in 2017. Ex. F at 37.

                                                      -5-
 Case 18-04015        Doc 167      Filed 02/24/21 Entered 02/24/21 15:03:52              Desc Main
                                   Document      Page 6 of 16




31.   Thus, the Plaintiff’s household enjoys a gross monthly income of $8,897 per
      month, for a gross annual income total of $106,764.

32.   The Plaintiff testified that he exercises very little to no monetary control in
      connection with his family’s household budget.

33.   Significant household expenses, such as mortgage payments and/or utility
      expenses, are paid directly by Ms. Epperson.

34.   The Plaintiff acknowledged at trial that he is unable to manage the household
      finances because he “lacks the capacity” to deal sufficiently with bills and
      household expenses as they become due.

35.   At all relevant times, the Plaintiff and his spouse maintain separate checking and
      savings accounts which are kept segregated, according to the Plaintiff, as a
      consequence of his inability to sufficiently control the household’s day-to-day
      expenditures.

36.   Thus, the Plaintiff and his spouse operate their household under an agreement in
      which they independently deposit and transfer sums into a shared savings account
      as a mechanism to address their monthly expenditures.17

37.   Therefore, the Plaintiff could not testify regarding the status of banking activities
      by his non-debtor spouse.

38.   The Plaintiff has three children: ages, 8, 13, and 13.

39.   The following constitutes the Plaintiff’s estimated monthly expenses as expressed
      in his schedules filed in his bankruptcy case, as subsequently modified by his trial
      testimony:

                Expense                                                  Amount
                Mortgage                                               $1,860.00
                Electricity                                              $300.00
                Water                                                     $75.00
                Telephone                                               $390.00
                Internet                                                  $75.00


      17
           No monthly statements from the shared Wells Fargo savings account appear in the record.

                                                  -6-
 Case 18-04015     Doc 167     Filed 02/24/21 Entered 02/24/21 15:03:52         Desc Main
                               Document      Page 7 of 16



             Food                                              $1,000.00
             Children’s Private School Tuition                 $1,279.00
             Clothing                                            $100.00
             Medical/Dental                                      $200.00
             Gas                                                 $185.00
             Recreation                                          $200.00
             Car 1                                               $280.00
             Car 2                                               $480.00
             Vehicle Registration                                 $80.00
             Personal Care/Grooming                              $100.00
             HOA Fees                                             $50.00
             Housekeeping                                         $45.00
             Car Insurance                                       $290.00
                                                         Total: $6,989.00

40.   The Plaintiff and his spouse elect to send all of their children to private school at
      an average aggregate cost of nearly $1,300 per month.

41.   The Plaintiff testified regarding unanticipated medical and dental procedures that
      are often needed for his children which reduce the amount of discretionary funds
      available to the household.

42.   The Plaintiff also testified that he suffers with mental health issues for which he
      has been hospitalized in the past.

43.   The Plaintiff testified that he had been previously diagnosed with Bipolar disorder.

44.   The Plaintiff testified that he suffers from an innate disposition toward suicidal
      ideation, which has led him to attempt suicide on three separate occasions.

45.   The Plaintiff stated that he often suffers from impaired concentration, as well as
      moderate to severe mood swings, when in the midst of a depressive episode.

46.   The Plaintiff insists that his condition is worsening, predicts that he will not be
      able to maintain employment for more than a year, and worries that he will be
      terminated as a consequence of his bipolarism.

47.   The Plaintiff believes that his depressive condition will eventually deteriorate
      beyond his capacity to control.



                                            -7-
 Case 18-04015     Doc 167     Filed 02/24/21 Entered 02/24/21 15:03:52          Desc Main
                               Document      Page 8 of 16




48.   The Plaintiff offered no corroborating testimony from any doctor, or any other
      medical source, regarding the status or treatment options related to his medical
      prognosis.

49.   Although the Plaintiff’s medical condition may have adversely impacted his ability
      to regulate his emotions for periods of time, it has not prevented him from
      obtaining gainful employment, nor has it yet significantly impacted his current
      employment status as an engineer at Abbott Laboratories.

50.   The Plaintiff’s household has no significant cash reserves to the Plaintiff’s
      knowledge.

51.   The Plaintiff insists that “we are unable to meet our bills” and that incessant
      demands to address various needs of his family, including his own medical
      condition, preclude the availability of funds to address the student loan
      indebtedness.

52.   Yet, an “[i]nability to pay one’s debts by itself cannot be sufficient [for purposes
      of § 523(a)(8)]; otherwise all bankruptcy litigants would have undue hardship. The
      exception would swallow the rule, and Congress’s restriction would be
      meaningless. This is the genesis of the Brunner/Gerhardt standard, which inquires
      whether requiring a debtor to repay a student loan is likely to prevent the debtor
      from maintaining a minimal standard of living over the course of the repayment
      period despite good faith efforts to fulfill her obligations.” Thomas v. U.S. Dep’t.
      of Educ. (In re Thomas), 931 F.3d 449, 451 (5th Cir. 2019).

53.   While certain categories of expense may certainly be characterized as beyond the
      Plaintiff's control, the Plaintiff failed to present sufficient evidence to demonstrate
      that he has attempted all feasible avenues at his disposal to manage his family’s
      budget in an effort to address his student loan obligations.

54.   The Plaintiff testified to his reluctance to adjust his housing expense to a lower
      amount.

55.   The Plaintiff has failed to demonstrate by a preponderance of the evidence that his
      current housing costs are necessary for him to maintain a minimal standard of
      living.

56.   Other than expressing his opinion, the Plaintiff produced no evidence regarding
      actual housing alternatives in his area.

                                             -8-
 Case 18-04015     Doc 167    Filed 02/24/21 Entered 02/24/21 15:03:52          Desc Main
                              Document      Page 9 of 16




57.   The Plaintiff has failed to demonstrate by a preponderance of the evidence that
      downsizing from his current housing arrangement is infeasible or that it would not
      result in a degree of monthly savings sufficient to permit him to pay his student
      loan obligation while maintaining a minimal standard of living.

58.   Apart from his natural affection for them, the Plaintiff provided no justification for
      the private school tuition costs that he has elected to pay on behalf of his children.

59.   Absent a compelling reason, a debtor's decision to send a child to a private school
      reveals a discretionary use of income and reflects a conscious decision by a debtor
      to ignore the mandated repayment of his student loan obligation. Russ v. Tex.
      Guar. Student Loan Corp. (In re Russ), 365 B.R. 640, 645 (Bankr. N.D. Tex.
      2007).

60.   Without discounting the reality of economic stress created by particular
      expenditures which the Plaintiff and his spouse have chosen to make, the Plaintiff
      lives far above what can be fairly described as a minimal standard of living.

61.   While certain categories of expense may fairly be characterized as beyond his
      control, the evidentiary record reflects little effort by the Plaintiff to control
      monthly expenditures or to impose reasonable household budgetary restrictions.

62.   The Plaintiff essentially suggested that he should possess the discretion to provide
      for his family in whatever manner or mode he selects in his best judgment without
      reference to the fulfillment of his student loan obligation.

63.   His desire to supply a higher standard of living for his spouse and his children is
      understandable and admirable, but it is not consistent with the test that this Court is
      required to apply with regard to the discharge of his student loan indebtedness.

64.   The expenses incurred by the Plaintiff's household clearly reflect an elective,
      discretionary diversion of disposable income.

65.   The Plaintiff has failed to demonstrate by a preponderance of the evidence that he
      has taken every fair and reasonable measure to sufficiently minimize his household
      expenses.

66.   The Plaintiff has failed to demonstrate by a preponderance of the evidence that,
      based upon his current income and expenses, he cannot maintain a minimal
      standard of living for himself and his dependents unless he receives a discharge of

                                            -9-
 Case 18-04015     Doc 167    Filed 02/24/21 Entered 02/24/21 15:03:52          Desc Main
                              Document      Page 10 of 16



      his student loan indebtedness.

67.   “A debtor need not live in abject poverty to satisfy the minimal standard of living
      requirements, but he must demonstrate that he has taken steps to minimize his
      expenses and maximize his income.” Tenn. Student Assistance Corp. v. Hornsby
      (In re Hornsby), 144 F.3d 433, 438 (6th Cir.1998).

68.   Since the Plaintiff has failed to establish an inability to maintain a minimal
      standard of living while fulfilling his student loan obligation, as required by the
      first Brunner factor, no purpose is served by an examination of whether any
      inability will persist into the repayment period, particularly since the second prong
      of Brunner is “exceptionally demanding” and requires a showing that
      circumstances beyond his control have resulted in a “total incapacity to repay the
      debt now and in the future.” Thomas, 931 F.3d at 451.

69.   To the extent any of these findings of fact constitute conclusions of law, the Court
      expressly adopts them as such.


                              CONCLUSIONS OF LAW

1.    This Court has subject matter jurisdiction to consider the complaint pursuant to 28
      U.S.C. §§ 1334 and 157. This Court has authority to enter a final judgment on all
      issues raised in this adversary proceeding since it statutorily constitutes a core
      proceeding as contemplated by 28 U.S.C. § 157(b)(2)(I) and (O) and meets all
      constitutional standards for the proper exercise of full judicial power by this Court.

2.    Section 523(a)(8) of the Bankruptcy Code excepts from an individual’s discharge
      “a loan made, insured or guaranteed by a governmental unit, or made under any
      program funded in whole or in part by a governmental unit . . . unless excepting
      such debt from discharge . . . will impose an undue hardship on the debtor and the
      debtor's dependents.”

3.    “In its entirety, § 523(a)(8) balances two competing policy objectives: (1) the
      debtor's right to a fresh start; and (2) the need to protect the financial integrity of
      educational loan programs and to induce lenders to lend to students who cannot
      qualify for loans under traditional underwriting standards.” De La Rosa v Kelly (In
      re Kelly) 582 B.R. 905, 909 (Bankr. S.D. Tex. 2018).

4.    “The debtor bears the burden of proof on each prong of the test and if even one
      prong is not satisfied, the debt is not dischargeable.” Lewis v. Mass. Higher Educ.

                                            -10-
 Case 18-04015        Doc 167      Filed 02/24/21 Entered 02/24/21 15:03:52               Desc Main
                                   Document      Page 11 of 16



        Assistance Corp. (In re Lewis), 2020 WL 489222 (Bankr. S.D. Miss. Jan. 29,
        2020).

5.      “The appropriate standard of proof for § 523(a)(8) is a preponderance of the
        evidence. Johnson v. U.S. Dep’t. of Educ. (In re Johnson), 541 B.R. 759, 764
        (Bankr. N.D. Ala. 2015).

6.      Surprisingly, there is no precise definition of the term “undue hardship.” It is not
        defined in the Bankruptcy Code nor has any particular judicial definition been
        endorsed by any decision of the United States Supreme Court. Kettler v. Great
        Lakes Higher Educ. Serv. Corp. (In re Kettler), 256 B.R. 719, 722 (Bankr. S.D.
        Tex. 2000).

7.      However, as courts have attempted to balance a debtor's need for a fresh start with
        the recognized need to protect student loan programs and their participants, a
        growing consensus has emerged regarding the evidentiary foundation necessary to
        establish an undue hardship.

8.      Most of the circuit courts of appeal have endorsed a three-prong test first
        articulated by the Second Circuit Court of Appeals in Brunner v. New York State
        Higher Educ. Serv. Corp., 831 F.2d 395 (2d Cir. 1987) under which a debtor is
        required to show:

        (1) that the debtor cannot maintain, based on current income and expenses,
                a "minimal" standard of living for himself and his dependents if
                forced to repay the loan;
        (2) that additional circumstances exist indicating that this state of affairs is
                likely to persist for a significant portion of the repayment period of
                the student loan; and
        (3) that the debtor has made good faith efforts to repay the loan.

        Id. at 396.

9.      This test was expressly adopted in 2003 by the Fifth Circuit. U.S. Dep’t. of Educ.
        v. Gerhardt (In re Gerhardt), 348 F.3d 89 (5th Cir. 2003).18


        18
            Having originated in the Second Circuit, the Brunner test has also now been adopted in the
Third, Fourth, Sixth, Seventh, Ninth and Eleventh Circuits. Third: Penn. Higher Educ. Assistance Agency
v. Faish (In re Faish), 72 F.3d 298, 306 (3d Cir. 1995); Fourth: Educ. Credit Mgmt. Corp. v. Frushour (In
re Frushour), 433 F.3d 393 (4th Cir. 2005); Sixth: Oyler v. Educ. Credit Mgmt. Corp. (In re Oyler), 397

                                                  -11-
 Case 18-04015         Doc 167      Filed 02/24/21 Entered 02/24/21 15:03:52                Desc Main
                                    Document      Page 12 of 16




10.     “The test is conjunctive; a debtor's failure to satisfy any of the prongs means the
        debtor cannot establish that the student loans are an undue burden, and the student
        loans cannot be discharged.” Little v. U.S. Dep’t. of Educ. (In re Little), 607 B.R.
        853, 858 (Bankr. N.D. Tex. 2019); Russ, 365 B.R. at 644.

11.     Under the first Brunner element, the Debtor is required to show that he cannot
        maintain, based on his current income and expenses, a “minimal” standard of
        living for himself and his dependents if he is forced to repay the student debt.

12.     “The first part of Brunner—that the debtor cannot maintain a minimal standard of
        living while repaying the student loan debt—comports with the legislative policy
        behind § 523(a)(8), that student loans should not as a matter of policy be
        dischargeable before [the debtor] has demonstrated that for any reason he is unable
        to earn sufficient income to maintain himself and his dependents and to repay the
        educational debt.” Educ. Credit Mgmt. Corp. v. Polleys, 356 F.3d 1302, 1309–10
        (10th Cir. 2004) (internal quotations omitted).

13.     This analysis is actually a two-step process encompassing: (1) an evaluation of the
        debtor’s present standard of living based upon his present lifestyle attributes which
        appear from the record, and (2) whether the forced repayment of the student loan
        obligation will preclude the debtor from maintaining a minimal standard of living.
        Hoffman v. Tex. Guar. Student Loan Corp. (In re Williams) 2017 WL 2303498, at
        *5 (Bankr. E.D. Tex. May 25, 2017) (citing Naranjo v. Educ. Credit Mgmt. Corp.
        (In re Naranjo), 261 B.R. 248, 254-55 (Bankr. E.D. Cal. 2001)).

14.     “The first step in determining the minimal standard prong is to determine the
        debtor's monthly income. Next, the Court reviews the debtor's actual monthly
        expenses and determines which are ‘reasonable and necessary.’ The Court must
        apply its common sense knowledge gained from ordinary observations in daily life
        and general experience to determine whether Debtor's expenses are reasonable and


F.3d 382, 295 (6th Cir. 2005); Seventh: Ill. Student Assistance Comm’n v. Roberson (In re Roberson),
999 F.2d 1132, 1135 (7th Cir. 1993); Ninth: United Student Aid Funds, Inc. v. Pena (In re Pena), 155
F.3d 1108, 1111–12 (9th Cir. 1998); Tenth: Educ. Credit Mgmt. Corp. v. Polleys (In re Polleys), 356 F.3d
1302 (10th Cir. 2004); and Eleventh: Hemar Ins. Corp. v. Cox (In re Cox), 338 F.3d 1238, 1241–42 (11th
Cir. 2003). The Eighth Circuit has elected to embrace a “totality of the circumstances” test in lieu of the
Brunner factors. Educ. Credit Mgmt. Corp. v. Jesperson (In re Jesperson), 571 F.3d 775, 779 (8th Cir.
2009). The First Circuit saw “no need ... to pronounce our views of a preferred method of identifying a
case of undue hardship,” Nash v. Conn. Student Loan Found. (In re Nash), 446 F.3d 188, 190 (1st Cir.
2006), although its bankruptcy appellate panel has criticized Brunner. Bronsdon v. Educ. Credit Mgmt.
Corp. (In re Bronsdon), 435 B.R. 791, 798–800 (B.A.P. 1st Cir. 2010).

                                                   -12-
 Case 18-04015     Doc 167    Filed 02/24/21 Entered 02/24/21 15:03:52         Desc Main
                              Document      Page 13 of 16



      necessary.” Graddy v. Educ. Credit Mgmt. Corp., 615 B.R. 336, 348 (N.D. Ga.
      2020).

15.   As a neighboring court recently observed,

             Tight finances [are] not enough. Generally, maintaining a
             minimal standard of living requires that a debtor be able to
             purchase “basic necessities,” but what qualifies as a basic
             necessity varies among courts. Some courts adopt a narrow
             view, including only food, clothing, housing, and medical
             treatment. Other courts are more generous and have held that
             basic necessities should also include transportation, hygiene
             expenses, and modest recreation. Under either definition,
             courts agree that after purchase of basic necessities, a debtor
             may not use any discretionary income to the detriment of [the
             debtor’s] student loan creditors. If some “belt-tightening” in
             the debtor’s expenses could create an ability to repay, [a
             debtor] cannot satisfy the first prong.

      Trejo v. Navient (In re Trejo), 2020 WL 1884444 at *5 (Bankr. N.D. Tex. Apr. 15,
      2020).

16.   In other words, the “minimal standard of living” element also requires the debtor
      to demonstrate that he or she is attempting to “minimize living expenses and
      maximize financial resources.” Justice v. Educ. Credit Mgmt. Corp. (In re
      Justice), 2016 WL 6956642, at *3 (Bankr. N.D. Miss. Nov. 28, 2016).

17.   A debtor seeking a hardship discharge of student loan indebtedness under
      § 523(a)(8) is not “entitled to maintain whatever standard of living [he] has
      previously attained, nor the level [he] would maintain if required to repay the debt.
      ‘Minimal’ does not mean preexisting, and it does not mean comfortable.” Halatek
      v. U.S. Dep’t. of Educ. (In re Halatek), 592 B.R. 86, 97 (Bankr. E.D.N.C. 2018).

18.   “A minimal standard of living is living within the strictures of a frugal budget in
      the foreseeable future . . . ” Murray v. Educ. Credit Mgmt. Corp. (In re Murray),
      563 B.R. 52, 58 (Bankr. D. Kan. 2016).

19.   The test does not require a debtor to demonstrate that repayment of the loan would
      cause the Plaintiff and his family to live at or below the poverty level. Hutsell v.
      Navient (In re Hutsell), 620 B.R. 604, 612 (Bankr. N.D. Ohio 2020); Augustin, 588
      B.R. at 149.

                                           -13-
 Case 18-04015     Doc 167    Filed 02/24/21 Entered 02/24/21 15:03:52         Desc Main
                              Document      Page 14 of 16




20.   However, a minimal standard of living “does not accommodate luxury-type
      expenses.” Halatek, 592 B.R. at 98; Crawley v. Educ. Credit Mgmt. Corp. (In re
      Crawley), 460 B.R. 421, 436 (Bankr. E.D. Pa. 2011).

21.   The evidence presented by the Debtor does not reflect compliance with the
      established legal requirement that “a debtor has a heightened obligation to apply
      his or her income to the repayment of a student loan before the loan may be
      discharged under § 523(a)(8).” Miller v. Sallie Mae, Inc. (In re Miller), 409 B.R.
      299, 319 (Bankr. E.D. Pa. 2009).

22.   Absent a compelling reason, a debtor's decision to send a child to a private school
      reveals a discretionary use of income that reflects a conscious decision by a debtor
      to ignore the mandated repayment of his student loan obligation. Russ, 365 B.R. at
      645.

23.   Indeed, though rare even under the more liberal standards of a Chapter 13 plan
      confirmation context, this Court has previously determined that private education
      expenses were “reasonable and necessary” under circumstances in which the
      debtor's son had a medically-documented learning disability and a social disorder
      which were proven through medical testimony. In re Webb, 262 B.R. 685 (Bankr.
      E.D. Tex. 2001).

24.   However, “[a]lthough compelling circumstances may distinguish a given case, the
      authorities uniformly hold that a debtor's mere preference for private schooling is
      insufficient to qualify the attendant expense as necessary and reasonable.” Educ.
      Credit Mgmt. Corp. v. Savage (In re Savage), 311 B.R. 835, 841 (B.A.P. 1st Cir.
      2004).

25.   Instead, “private school tuition is most often considered a luxury expense that
      amounts to a debtor requiring his or her creditors to donate toward his children's
      education.” Id. at n. 9 [concluding that since $322.50 in private school expenses
      “can be eliminated from [Debtor’s] budget without creating undue hardship, her
      student loans cannot be discharged under § 523(a)(8).”].

26.   Because the Plaintiff has failed to establish the first element of the Brunner test by
      a preponderance of the evidence, the Court’s inquiry regarding the dischargeability
      of the Plaintiff’s student loan obligation concludes and the referenced student loan
      remains nondischargeable.




                                           -14-
 Case 18-04015     Doc 167    Filed 02/24/21 Entered 02/24/21 15:03:52          Desc Main
                              Document      Page 15 of 16




27.   The Court need not decide whether the Plaintiff would have satisfied the second
      and third elements of the Brunner standards. Faish, 72 F.3d at 306; Davis v.
      Conduent (In re Davis), 608 B.R. 693. 705 (Bankr. N.D. Ill. 2019) [“Such failure
      to succeed on the first element of the Brunner test . . . means that the student loans
      cannot be discharged.”].

28.   Without regard to the foregoing result, the Court feels compelled to respond to the
      Plaintiff’s persistent urging throughout this proceeding for this Court to abandon
      the strictness of the Brunner test and apply a more liberal ad hoc standard of
      review.

29.   This Court, of course, has no such freedom and is bound by the precedents
      established by the Fifth Circuit Court of Appeals in this regard.

30.   However, the Fifth Circuit recently responded to a similar plea from a debtor with
      sympathetic circumstances with this unequivocal response:

             No doubt because so many student loans are ultimately
             backed by the taxpayers, Congress intended to make student
             loan debt harder to discharge than other types of consumer
             debt, and the courts’ adoption of a linguistically accurate and
             demanding standard fulfills that intent. The consequence of
             the Brunner/Gerhardt test is that sympathetic debtors . . . are
             held to the same standard as debtors who are less sympathetic.
             But that is an outcome for Congress to address, should it
             desire. The text of § 523(a)(8) draws no distinction between
             debtors perceived as sympathetic or unsympathetic. It is
             undoubtedly true that each case of claimed “undue hardship”
             must be examined on its own facts, but reducing the
             Brunner/Gerhardt test to a nebulous ‘totality of the
             circumstances’ standard risks creating intolerable
             inconsistency of results. The proposed weaker standard
             would inevitably judicially expand an area of bankruptcy law
             that Congress has unambiguously sought to restrict.

      Thomas, 931 F.3d at 454-55.

31.   As the Circuit has advised, “Ultimate policy issues . . . are for Congress, not the
      courts.” Id. at 455.



                                           -15-
 Case 18-04015     Doc 167    Filed 02/24/21 Entered 02/24/21 15:03:52        Desc Main
                              Document      Page 16 of 16




32.   Because the Plaintiff, Bradley S. Epperson, has failed to establish by a
      preponderance of the evidence the existence of an undue hardship pursuant to
      § 523(a)(8) of the Bankruptcy Code, in accordance with the three-prong Brunner
      test adopted by the Fifth Circuit in U.S. Dept. of Educ. v. Gerhardt (In re
      Gerhardt), 348 F.3d 89 (5th Cir. 2003), the Court concludes that the relief sought
      by the Plaintiff’s complaint must be denied.

33.   To the extent any of these conclusions of law constitute findings of fact, the Court
      expressly adopts them as such.

34.   An appropriate judgment shall be entered which is consistent with these findings
      and conclusions.

                                       Signed on 02/24/2021




                                      THE HONORABLE BILL PARKER
                                      CHIEF UNITED STATES BANKRUPTCY JUDGE




                                           -16-
